Oldham, C.
This ivas an appeal from the board of equalization of Webster county on the question of the amount of real ('state otherwise assessed that should be deducted from the capital stock, surplus and undivided profits of the First National Bank of Blue Hill. The assessment list furnished by the bank showed a total book value of the capital stock, surplus and undivided profits to be $64,968.-58. It also showed the value of the real estate assessed as such to be $34,380, and personalty $1,880, making' a total of $85,760, which, deducted from the above amount, left $29,208.53. Whefi the board of equalization met it was discovered that the bank’s last statement on March 28, 1904, showed the following as to real estate:
Banking house, furniture and fixtures.... $1,000.00
Other real estate and mortgages owned.. 10,934.12
Total .$11,934.12
The board thereupon directed the clerk to notify the bank to appear, which he did, and the bank appeared by its *814attorney and casliier. And tlie board, oyer the objections of the bank, changed the list as returned by deducting the amount of real estate shown in the last statement from the total valuation of the shares of stock, surplus and undivided profits, instead of the amount returned to the assessor. The bank thereupon prosecuted its appeal from the action of the board in reducing the valuation of the real estate deducted from the valuation of its capital stock. This issue, and this issue alone, was presented by the appeal.
At the hearing of the cause on appeal, the only evidence offered was the bank’s statement of March 28, 1904, the list returned by the assessor, the testimony of Mr, Gund, cashier of the bank, and a description of the real estate returned for assessment and claimed as assets of the bank. Mr. Gund testified that all the tracts of land claimed were owned by the bank, but that, because the bank was carrying too much real estate in its capital stock, it had been requested by the national bank examiner to reduce the amount of real estate; that it had accordingly deeded some of the tracts of land in triist to the officers of the bank; that they in turn had given mortgages, accomodation notes and overdrafts thereon to the bank; and that in this form all of the real estate in dispute had been included in the capital stock of the bank. This testimony was not disputed. There was no issue raised on the valuation of the capital stock, nor was any effort made by the board to increase its valuation as returned by the assessor. In the case of Nebraska Telephone Co. v. Hall County, 75 Neb. 405, an appeal arising under section 10523, Ann. St., we held that the language of the section “clearly limits the inquiry in the district court to the questions raised before the board of equalization.” This was the view evidentally taken by the learned trial judge, who at the close of the testimony entered judgment in favor of the bank, and set aside the action of the board of equalization in changing the amount of the deduetion made from the list returned on account of real estate otherwise as*815sessed, and directed tbe assessment to be made in conformity with, the list as returned. To reverse this judgment the county has appealed to this court*
Aside from the one issue indicated, the other questions contended for in the brief of the county were not raised before the board of equalization. Consequently, in view of the undisputed testimony in the record, we are convinced that the judgment of the district court on the issue presented was right and should be affirmed, which we accordingly recommend.
Ames and Epperson, CC., concur.
By the Court: For the reasons given in the foregoing opinion, the judgment of the district court is
Affirmed.